 NYLON MOLDED PRODUCTS CORP.BACK-PAYCOMPUTATION-ContinuedLEE A WY NNE73YearQuarterGross backpayInterimearningsExpensesNet backpayFirst______$408 0413$205 52_52Second____419 3011252 02____________167 281951--------------------------------------Third-----360 411183 50------------176 91Fourth_-__4 420 868750------------333.36FirstFirst372 8787 50____________285 37____400 0318 125 54____________274 491952_____________Third-____423 4315183 50------------239 93Fourth____4475 128750------------387 62First______393 9587 50------------306 451953_______________________________________JSecond____222 6118125 5417$22 00119 07Third_____262 8715183 50____________79 37Total-------------------------------------------------------------------------------2,572 374 Includes Christmas bonus and gift-$35.13Workmen's compensation-$205 52.14$87.50 in earnings (this income attributed for each remaining quarter); potato far rang-$38 04, work-men's compensation-$126 48.15 $87 50 plus tobacco farming-$96.16 $87.50 plus potato farmmg-$38 0417Expensesincurred on trip to Richmond, Virginia, for job.Nylon Molded Products Corp.andInternational Association ofMachinists,AFL-CIO.Case No. 8-C-4-1121. July 11, 1956,DECISION AND ORDEROn December 6, 1955, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diateReport attached hereto.'Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejucial error was committed and herebyaffirms the rulings,' with the one exception hereafter noted.TheBoard has considered the Intermediate Report, the exceptions andbrief, and the entire record in the case, and hereby adopts the Trial1 The record contains evidence of certain statements and actions attributed to variousof the Respondent's representatives which, if established,would also be violations of theAct.However, the Trial Examiner made no findings thereon and no party has filedexceptions based thereon, accordingly, we make no findings as to that evidence.2 The Respondent contends that the Trial Examiner was prejudiced and advances asproof thereof certain alleged "wild opinions of the Intermediate Report" and alleged"inordinate examination by the Examiner of the Respondent'switnesses."We havecarefully examined the record and the Intermediate Report and find no evidence that theTrial Examiner was prejudiced.116 NLRB No. 14. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's findings, conclusions, and recommendations with the fol-lowing additions and modifications.We do not agree with the Trial Examiner's finding that the Re-spondent unlawfully discharged Kellan Martin. In his considerationof the Respondent's alleged discrimination against Martin the TrialExaminer resolved credibility in favor of Martin as against variouswitnesses for the Respondent.The record shows that, for the purposeof attackingMartin's credibility as a witness, the Respondent'scounsel sought to cross-examine her with respect to an application forunemployment insurance filed after she left the Respondent's employ;that the Trial Examiner refused to permit such cross-examination andadvised the Respondent that it would have to place in evidence therecords of "the Ohio Unemployment Insurance"; that the Respondentthereupon requested the Trial Examiner to issue a subpena for therecords of the Ohio Bureau of Unemployment Compensation, andthat the Trial Examiner refused to issue the subpena.The TrialExaminer erred in refusing to issue the subpena,' and his resolutionof credibility in favor of Martin is therefore subject to serious doubt.However, even assuming the facts herein to be as testified by Martinand found by the Trial Examiner, we do not agree that she was in factdischarged.It follows that the complaint allegation of unlawfuldischarge must fall.On June 8,1955, about 15 minutes after Martin started work, Super-visor Barton shut down her machine.Martin testified that she asked,"Does this mean I am fired?" and that Barton answered, "I can't helpit,Kellan, [General Manager] Stein says you aren't running yourmachine fast enough."Martin then went to Stein's office and askedhim, "Does this mean I am fired?" Stein answered, "You weren'trunning your machine fast enough."Martin and Stein then had adiscussion that lasted an estimated 10 to 20 minutes. In the course ofthis discussion the subject of the Union was broached by Martin, andStein told her that she should have been the first to inform him of theunion activity.Also Martin said she wanted to be paid if she wasfired.After her paycheck was given her, Stein told Martin to goback to work, but she said, "I wouldn't work for you if you were thelastman in the world." Finally, Martin testified to the followingcolloquy :Then he said to me, "No, I am going to let you go back to yourmachine," and I said, "No, you are not going to let me go back tomy machine; you fired me and paid me, and I am going home."3N. L R. B v. JohnS. Barnes Corporation,178 F. 2d 156 (C A. 7). "In June, 1947,however, thissection ofthe Act [11(1) ] was amended toprovide thatthe Board, or anymember thereof,shallupon applicationof any partyforthwithissue to such partysubpoenasThis amendment made the issuance of subpoenas mandatory.All discretionas to their issuance was removed.The only functionin connection with subpoenas whichisnot now a ministerialact under this sectionis the determination to either grant orrefuse the petitionto revoke." NYLON MOLDED PRODUCTS CORP.75The Trial Examiner found on these facts that Stein was not actingin good faith when he told Martin to go back to work, but made theoffer only because he was certain she would not accept it.He charac-terizes a statement by Martin that "I will get my job back," which-followed another invitation by Stein that she return to her machine,as an acceptance of Stein's offer.We cannot agree with the TrialExaminer as to the import of Martin's words.Following an offer byStein that she return to work-even if made with the expectation thatit would not be accepted-Martin's statement, had it been an accept-ance, would have exposed the deception the Trial Examiner attributedto Stein.Yet, again according to Martin's own testimony, Stein didnot renounce his offer. Indeed, even Martin's version of their conver-sation indicates she kept insisting that she had been discharged andwas "going home" in the face of Stein's continued invitations that shereturn to her machine.Moreover, Martin herself testified that noneof the Respondent's representatives raised the matter of discharge,and. she did not at any time question the good faith of Stein's offer.In these'circumstances, we cannot agree with the Trial Examiner thatMartin was discharged, but find instead that she left her job volun-tarily.We are mindful, of course, of the fact that the Respondent otherwiseviolated the Act as found by the Trial Examiner. In the light ofthose violations, the Respondent's knowledge of Martin's activity asa leader of the Union's organizational campaign, and her status inthe plant as an efficient and highly paid worker, we agree with theTrial Examiner that' when Martin was called to Stein's office, Steinwas motivated, not by any asserted unsatisfactory performance, butrather by her union activities.That action and Stein's subsequentconduct amounted to a threat to Martin that she might well be dis-charged if she continuedher activity on behalf of the Union.TheRespondent thereby, as the Trial Examiner found, violatedSection 8(a) (1) of the Act.But there must be actual discrimination before aviolation of Section 8 (a) (3) occurs.As we have found, contrary tothe Trial Examiner, that Martin was not discharged, we reverse theTrial Examiner's conclusion that the Respondent violated Section 8(a) (3) as to her.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Nylon MoldedProducts Corp., Garrettsville, Ohio, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in International Association of Ma-chinists,AFL-CIO, or any other labor organization, by discrimi- 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDnatorily discharging any of its employees or by discriminating in anyother manner in regard to their hire or tenure of employment, or anyterm or condition of employment.(b)Threateninglossof employment or other reprisals against itsemployeesbecauseof their membershipin or assistance to the above-named Union or any other labororganization.(c)Promulgating or enforcing any rule prohibitingconversation orsolicitation for the purpose of impeding or interfering with the con-certed or union activities of its employees.(d)Conditioning the continued employment of any employee uponrefraining from activity on behalf of the above-named Union or anyother labororganization.(e) Interrogating or questioning its employees concerning theirmembership in or activity on behalf of International Association ofMachinists, AFL-CIO, or any other labor organization,in a mannerconstituting interference, restraint, or coercion in violation of Section8 (a) (1) of the Act.(f) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organiza-tion, to form labor organizations, to join or assist International Associ-ation of Machinists, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,and'to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as acondition-of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Arlene Williams immediate and full reinstatement toher former or substantially equivalent position without prejudice toher seniority or other rights and privileges previously enjoyed.(b)Make whole Arlene Williams and Leatrice Joy Kane for anyloss of pay they may have suffered by reason of the discriminationagainst them in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(c)Upon request make available to the Board or its agents, for ex-amination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other recordsnecessary for determination of the amounts of back pay due under theterms of this Order.(d)Post at its plant at Garrettsville, Ohio, copies of the notice at-tached hereto marked "Appendix." 4 Copies of said notice, to be+ In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." NYLONMOLDED PRODUCTS CORP.77furnished by the Regional Director for the Eighth Region, shall, afterbeing duly signed by the Respondent's representative, be posted by itimmediately upon receipt thereof and be maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Eighth Region in writing,within 10 days from the date of this Order, as to steps Respondent hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent has violated the Act otherwise than herein found, be,and it hereby is, dismissed.MEMBER PETERSON,dissenting in part:I disagree with the majority's finding that Martin was not dis-charged but left her job voluntarily.The facts as to her, as set forthby the Trial Examiner and summarized in the majority's decision, con-vince me that Martin was in fact discharged by Stein for reasons vio-lative of Section 8 (a) (3).Also, I would sustain the finding of theTrial Examiner that Stein's "offer" that she go back to work was notmade in good faith.Accordingly, I would order Martin reinstatedwith back pay.CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended,we herebynotifyour employees that :WE WILL NOT discourage,membership in International Asso-ciation ofMachinists, AFL-CIO,or any other labor organization,by discriminatorily discharging or refusing to reinstate any of ouremployees or by discriminating against them in any other man-ner in regard to their hire,tenure of employment, or any termor condition of employment.WE WILL NOT threaten loss of employment or other reprisalsagainst our employees because of their membership in or assist-ance to the above-named Union or any other labor organization.WE WILL NOT promulgate or enforce any rule prohibiting talkor solicitation for the purpose of impeding or interfering withthe concerted or union activities of our employees. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT condition the continued employment of any ofour employees upon their refraining from engaging in activityon behalf of the above-named Union or any other labor organ-ization.WE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of the above-named Union, orany other labor organization, in a manner constituting- interfer-ence, restraint, or coercion in violation of Section 8 (a) (1) ofthe Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organ-ization, to form labor organizations, to join or assist the above-named Union, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act, as amended.WE WILL offer Arlene Williams immediate and full reinstate-ment to her former or substantially equivalent position withoutprejudice to her seniority or other rights and privileges previ-ously enjoyed.WE WILL make whole Arlene Williams and Leatrice Joy Kanefor any loss of pay suffered by reason of our discriminationagainst them.All our employees are free to become, remain, or refrain from be-coming or remaining, members of the above-named Union, or anyother labor organization, except to the extent that such right maybe affected by an agreement requiring membership in a labor organ-ization as a condition of employment as authorized in Section 8 (a)(3) of the Act, as amended.We will not discriminate in regard tothe hire or tenure of employment, or any term or condition of em-ployment, against any employee because of membership in or activityon behalf of any labor organization.NYLONMOLDED PRODUCTS CORP.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. NYLON MOLDED PRODUCTS CORP.INTERMEDIATE REPORT79STATEMENT OF THE CASEUpon an amended charge filed July 15, 1955, by International Association ofMachinists, AFL-CIO, herein called the Union, the General Counsel of the Na-tional LaborRelationsBoard, herein called the Board, by its Regional Directorfor the EighthRegion(Cleveland, Ohio),1 issued a complaint dated September 2,1955, against Nylon Molded Products Corp., Garrettsville, Ohio, herein called theRespondent,allegingthat the Respondenthad engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section8 (a) (1)and (3) and Section 2 (6) and (7) of the National LaborRelationsAct, as amended,herein called the Act.Copies of the charge and the complaint together with a noticeof hearingwere duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged that the Re-spondentengagedin certain conduct violative of Section 8 (a) (1) and Section8 (a) (3) of the Act, more particularly that:Respondent did, on or about June 4, 1955, discharge Leatrice Joy Kaneand failed to, refused to and continued to refuse to reinstate her to her formeror substantially equivalent position or employment until July 19, 1955, anddid, on or about June 8, 1955, discharge Arlene Williams and since that datefailed to, refused to and continues to refuse to reinstate her to her former orsubstantially equivalent position or employment for the reasons that theyhad joined, assisted and favored the Union and engaged in other concerted'activities for the purpose of collective bargaining and other mutual aid orprotection.Respondent did, on or about June 8, 1955, discharge Kellan Martin for thereason that she had joined, assisted and favored the Union and engaged in otherconcerted activities for the purpose of collective bargaining and other mutualaid or protection.On September 16, 1955, the Respondent filed an answer in which it denied it hadengaged in any of the unfair labor practices alleged.Pursuant to notice a hearing was held before the duly designated Trial Examiner,atWarren, Ohio, September 27 through 29, 1955.The General Counsel and theRespondent were represented by counsel, the Union by lay representatives, allbeing hereinafter referred to in the names of their principals.The parties par-ticipated in the hearing and were afforded full opportunity to be heard, to examineand cross-examinewitnesses, to introduce evidence bearing on the issues, to argueorally on the record, and to file briefs, proposed findings of fact, and conclusionsof law with the Trial Examiner.The witnesses were separated.At the close of the evidence the Trial Examiner denied a motion by the Re-spondent to amend the answer and likewise a motion to dismiss the complaint.The Respondent moved to strike the testimony of Montana Knight and Creda Louktaken on rebuttal over objection.Ruling was reserved.The motion is granted.The Trial Examiner granted an unopposed motion by the General Counsel toconform the pleadings to the proof with respect to spelling,names, dates, and simi-lar matters.The parties waived their rights to file briefsor findingsand conclusions.Oralargumentwas presented by the General Counsel and theRespondent.Upon the entire record in the case, and from his observation of thewitnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTThe complaintallegedand the Respondent admitted that:1.Nylon Molded Products Corp., hereinafter called the Respondent, is andhas been at all times material herein a corporation duly organized under andexistingby virtue of the laws of the State of Ohio.1 The complaint was signed by Henry G Gieser as Acting Regional Director. $0DECISIONSOF NATIONALLABOR RELATIONS BOARD2.At all times material herein, Respondent has maintained its principal officeand place of business in Garrettsville, Ohio, where it is now and has been con-tinuously engaged in the custom molding of plastics.3.Respondent, in the course and conduct of its business operatiohs, annuallycauses and has continuously caused its products, said products having a totalvalue in excess of $100,000, to be sold, delivered and transported in interstatecommerce to and through the states of the United States from,its Garrettsville,Ohio, plant.4.Respondent is engaged in commerce within the meaning of the Act.H. THEORGANIZATION INVOLVEDThe parties stipulated that:International Association of Machinists, AFL, hereinaftercalledthe Union,isa labororganizationwithin themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA. The discriminatory discharge of Leatrice Joy KaneLeatrice Joy Kane was first employed by the Respondent November 1, 1954, wasdischarged June 4, 1955, reemployed July 19, 1955, and was working in the Respond-ent's plant at the time of the hearing.Kane was employed as a-machine operator.Her work was not confined to anyone machine but she worked at various machines, it being customary for the foremanto assign the machine operators to different machines producing various products.Kane testified that no union organization existed among the Respondent's em-ployees; that "in the latter part of May" she, together with employee Arlene Williams,2called at the AFL office in Warren, Ohio, and were there promised that a unionrepresentative would be sent to call on them with respect to organizing the Respond-ent's employees; that she and other employees then arranged for a picnic to be heldJune 5, at which union organization would be discussed; and that on June 3 a repre-sentative of the Union called at her home and left application cards for membershipin the Union with her for distribution among her fellow workers.Kane signed oneof the cards at the time.Kane's regular shift for June 3 began at 3:30 p. in. and ended at midnight. Shetestified she rode to work that day in an automobile together with other employeesto whom she talked about the Union and gave some of the cards to one fellow workerwho put them in her purse; and that she worked the full shift but during the workingday she and another employee actively attempted to create interest in the Union'sorganization among the shift's workers which, according to Kane, contained 13female employees .3Kane testified:Q...Did you talk to any employees that day about the Union, at the plant?A. Yes, sir; we talked on break time, lunch period.We told the girls about,we were going to go ahead with the picnic and at that time, the Union repre-sentative would be there and he would talk to the girls, and if they wished, wehad cards in our purse, and they could go in and get them out of our purse andsign them, if they wanted to.Kane further testified that she came in to work as usual on Saturday, June 4, andabout 6:15 p. m. she overheard Foreman Warren Gildone tell Ralph Flitcraft, whoworked at a machine by hers, "that Mr. Stein wanted me, [Kane] at his house andhe wanted Ralph to drive me out."The record shows that Gilbert Stein, who described himself as the Respondent's"vice president and treasurer,and, in effect also general manager,"resides in Hiram,Ohio, about 5 miles distant from Garrettsville, the location of the plant.9Named as discriminatorily discharged in the complaint.a Edward Matosich, the Respondent'splant superintendent,testified that the planthad 50 employees,35 of them female, divided among 3 shifts. NYLON MOLDED PRODUCTS CORP.81Upon arriving at Stein's home Kane was admitted but Flitcraft was told by Steinto remainoutside and wait for her. In the room which Kane entered were Stein,SuperintendentMatosich, and Foreman Leon Barton.According to Kane:Well, when I sat down, Mr. Stein says, "What is this I hear about you trying tostart a union?", and I said, "Yes, sir, I am trying to start a union," and he said"I guess you know you don't work here any more?", and I said, "I guess-" Isaid,"I can fight from the outside," and he said, "I can't stop you," and I said,"I know you can't," and I don't know as I am placing it right as it came in, but-A. And he said, "Who else is in this besides yourself?", and I said, "Well, youcan exonerate everyone else; I was the one that stuck my neck out, and I willtake the responsibility for it."According to Kane after talk about working conditions the conversation continuedas follows, with Stein saying:"You think you are more intelligent than the rest of the girls because youhave done this?", and I said, "No, sir, I don't think so."Oh, he said, "You aren't a very good worker; as a matter of fact, you areno good at all," and I said, "Well, I certainly have done my best," and thenthey asked me to name other people that were into it, and I said, "Well, Iwouldn't do that," and he said-Ed said, "Well, we hear you are going to havea meeting Sunday," and I said, "Well, I don't have to tell you anything aboutthat."then he [Stein] started calling me "dumb" and a "busybody," he said Ididn't know what I was stirring up, and then I started getting mad, and whenI get mad, I can't talk, so I-Q.Well, don't get mad now; we want you to talk.A. So I said I didn't have to stay there and listen to that, and I got up andwent out the door and slammed it, and Mr. Stein called me back, but I didn'tgo back.Q.Where did you go then, Mrs. Kane?A. I got in the car with Ralph Flitcraft, and went to the plant.Gilbert Stein, the Respondent's vice president and treasurer, testified that afterthe Respondent's office had been closed on Saturday, June 4, theRespondent'splantsuperintendent, Edward Matosich, telephoned his home to tell him that em-ployee Violet Malobenskicomplained"that she was interfered with, bothered atthe plant duringher working hours by LeatriceKane,in connection with theUnion"; that he asked Matosich to come to his home and upon his arrivalMatosich told him that Foreman Leon Barton "was involved in this plot"; thathe sentfor Barton "because I wanted to get at it"; that upon arrival Barton"denied having anything to do with the Union; and that Kane was then sent for andinterviewed by Stein in the presence of Matosich and Barton.According to Stein "my opening remarks to her [Kane] were, what do you haveto gain by bringing a Union into our plant?"; and that also he said to Kane:.. . you don't have to be amagicianor a soothsayer to tell these girls oranyone else that it would be nice to have moremoney, so,from thatpoint on,what else do you hope or think that you could bring to mind that they mighthave?"Kane then enumerated various grievances and according to Stein he defended theRespondent's attitude of which Kane had complained, their argument finally be-comingpersonal.Stein testified:At that time, I got a little bitter, and I told her that our toiletwas as cleanas the one in her house;I told her "she didn't have two toilets in her house,why didn't she move out?Somepeople do." I also told her that if she wantedto be critical of our company, I could be critical of her family life.No oneruns a hundred percent.I was alittle bitter, and she says, "Well, Mr. Stein,"she says, "what I want to do is, I want to help the girls... .Steinfurther testified that at some point during the conversation he dischargedKane. In answerto questions by the Respondent's attorney he testified:Q.Well, what did you discharge her for?405448-57-vol. 11G7 82,DECISIONSOF NATIONALLABOR RELATIONS BOARDA. -During the conversation,I told her it had come to my attention,later onin the conversation,that she had been talking to people on our premiseswhile they were working and interfering with production,inmy eyes, and thatIwouldn't tolerate it, I wouldn'thave it there; it is an abuse, and that shewas discharged.Kane admitted that at the end of her shift, midnight of June 3(the day shebrought the Union'sapplication cards into the plant),she remained after herwork and spoke to employee Violet Malobenski who worked on the followingshift and who did not operate a machine but "worked on the floor" filling hoppersand acting as relief for operators taking break periods.According to Kane shetalked to Malobenski for about 8 minutes,testifying to the conversation as follows:By Mr. METZNER:Q.What were you talking to her about?A. I asked her if she was interested in the union.Q. And that took eight minutes?A. No; she said,"No," she said,"once before,a union tried to be startedhere, and that person almost got canned,"and I said,"Well, this has gone alittle further than the talking stage,"and she said,"Well, I am not interested;I am a personal friend of Stein's,"and she said,"I couldn't have anything todo with it."The record discloses that Malobenski was present in the courthouse during thehearing.She was not called.Kane's testimony as to her conversation with Malo-benski is undenied.According to Kane her conversation with Malobenski was not mentioned at thetime she was discharged.She testified:Q.... isn't it a fact that you were discharged because you were talkingthis union business on Company time; isn't that right?The WITNESS:No, sir.He fired me at his house,and he said,"You knowwhy I am firing you."He said, "You know why I am firing you." He said,"You don't have to come back to work here." That is what he told me, rightthen and there.There was nothing brought up about her[Malobenskil.Kane impressed the Trial Examiner as an honest and forthright witness.Stein,throughout his entire testimony,did not confine himself to answering thequestions put to him,but, in spite of admonitions by the Trial Examiner and theRespondent's attorney,digressed into irrelevant matters apparently intended to puthimself in the most favorable light possible. In reality Stein's testimony largelyacted as corroboration of Kane on pertinent matters.On the entire record considered as a whole, and from his observation of thewitnesses while testifying,the Trial Examiner credits Kane's version of her inter-view by Stein on June 4 as accurate.This finding in the opinion of the Trial Ex-aminer being buttressed by the fact that neither Superintendent Matosich norForeman Barton was called to testify as to Kane's interview.Kane further testifiedthat no plant rules existed which prohibited the Respond-ent's employees from engaging in conversation during working hours; that variousmoney collections for employee benefits were made during working hours; thatoccasional parties were held in the plant at the end of the last weekly shift withknowledge of and participation by supervisors;and that the only formal postedrule related to the time allowed for "break periods."Kane testified she had seen other employees remain after a shift and engage inconversation with employees who had just come on duty and named employees whohad so remained after work to talk to her.Kane's testimony regarding talking, solicitation of funds, parties, and rules re-lating to such conduct was corroborated by Arlene Williams, Kellan Martin,Doreen Griffin,and Creda Louk.The solicitation of funds by employees was admitted in a statement on the recordby the Respondent.The holding of after-shift parties was admitted by Matosich.With respect to conversations between employees while at work, SuperintendentMatosich testified:Truthfully,any conversation isn't permitted,although they do it, and theyhave never been reprimanded for it, but,as long as they have been runningtheirmachine,and they have opened and closed the machine as it should be,it is not considered a conversation. NYLON MOLDED PRODUCTS CORP.83Matosich further testified:Q. Now, do you have any plant practice as to someone who would standby another's machine for, say, ten or fifteen minutes and enter into aconversation?A. No; it is not a plant practice.Q. The question is: Is that sort of thing contenanced in the plant?Do youpermit that, long conversations, to continue?A. It is not a written rule, but we do not advocate it.Matosich testified that "any time anyone is interfering with anyone who isrunning a machine, or any other duties" he told them not to do it, and had doneso "not once; a hundred, maybe three hundred times."The Trial Examiner is mindful that the Respondent employs approximately 50people in its entue operation.On the preponderance of the evidence, and the entire record in the case, theTrial Examiner finds that the Respondent had no established rule which prohibitedconversations between employees during working hours and further finds that suchconduct had been engaged in by employees with full knowledge of the supervisionwho did not interfere therewith.The Trial Examiner is convinced on all the evidence that the rule prohibitingconversation, allegedly violated by Kane in her conversation with Malobenski,was promulgated by the Respondent after the event, not only as a pretext forKane's discharge, but also as a method of combatting employee self-organization.The Trial Examiner so finds.The record is clear thatnot the actof conversation above referred to was objectedto by the Respondent but the objection was tothe subject matterof the conversa-tion.The act being seized upon by the Respondent as a pretext for Kane's dis-charge, the real reason therefore being Kane's activity on behalf of the Union.Upon the entire record, and from his observation of the witnesses while testify-ing, the Trial Examiner finds that the Respondent discharged Leatrice Joy Kaneon June 4, 1955, because of her membership in and activities on behalf of theUnion and that the said discharge was violative of the Act, more particularly8 (a) (3) thereof.4B. Events between the discharge of Kane, June 4, 1955, and the discharges ofWilliams and Martin, June 8, 1955Stein testified that after Kane left his home he instructed Matosich to hold ameeting of employees that night and "tell them that Leatrice Kane had been fired"and further:I told him to tell the people at that meeting that she was fired for inter-fering with production, for talking with people while they were at work; Iconsidered that talking on Company time, on Company's premises, and ifanyone else did that, please warn them that I consider that talking on Com-pany's premises on Company time, and I would consider it a cause for discharge,and would discharge that person.According to Stein he also instructed Matosich to ask the people if Kane's desireto have a better eating place and a "more elaborate" toilet "was sufficient causefor them to want a union," and:"Don't go any further than that, Ed; that is all that has to be said. Just letthem be apprised of what has happened; they will be wondering why LeatriceKane did not come back to work."Matosich testified that upon his return to the plant following Kane's discharge:I told the foreman to close the shop down earlier, that I was going tohave a meeting with the people between 11.30 and 12.00. That was done,and at 11.30, the people gathered in front of my desk, and I sat at my deskand talked to them, and what I told them, I wanted to explain to them whathad happened earlier in the day, because there was a little commotion aroundthere, and they had some idea there was something wrong when Leatrice Kane4Kane was later recalled to work by the RespondentA discussion of this appears ata later point herein 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad punched out and went home, and I told them why Leatrice Kane wasallowed to go home; not that she was let go for taking part in Union activities.That we are not allowed to talk about union on Company time, and I gavewhat reasons she gave for wanting a union... .KellanMartin testified that she was on the shift addressed by Matosich onSaturday, June 4.Her version of the affair is as follows:He told us that Joy had been fired because she tried-this Leatrice Kane hadbeen fired because she was trying to organize a union.He said he thoughta union was for a lazy man; that he had worked in two union shops. Hesaid that they asked-he didn't say who; he didn't refer to anyone else-hesaid they had asked her why she wanted a union, and the first reason she gavewas "a better place to eat," and then "a cot in the rest room."Doreen Griffin testified that she was in the group addressed by Matosich.Withrespect to Matosich's talk she testified:Q. Now, tell us what he said.A.Well, when he started out, he told us that he knew what had happenedthat day, but he didn't mention Leatrice's name.Q. Speak up.A. And he told us what she had said to Mr. Stein down at his home, as tothe reasons why we wanted this union.He said that he knew she was firedfor union activities, and he said that if we had any complaints, to "come tous, and no, to outside help from the plant."Upon the entire record, the evidence in the case considered as a whole, and hisobservation of the witnesses, the Trial Examiner credits the testimony of Martinand Griffin as to Matosich's talk and further is convinced and finds that the objectof Matosich's talk to the Respondent's employees following Kane's discharge wasnot to satisfy the curiosity of the employees who might be wondering why LeatriceKane did not come back to work but was intended as a threat to the employeesby imparting the knowledge that just as Kane had been discharged for engagingin an attempt to form a union, they too could expect similar treatment if they per-sisted in an attempt at self-organization.Further the Trial Examiner is convinced that Matosich so framed his testimonyas to create the impression he spoke of a rule against talking and solicitation, whichrule the Trial Examiner has found did not, in fact, exist.Upon the entire record, and the preponderance of the evidence on the subject,the Trial Examiner credits the testimony of Martin and Griffin with respect tothe talk made by Matosich on the night of June 5, and finds that Matosich toldthe Respondent's employees that Leatrice Joy Kane "had been fired because shewas trying to organize a Union."Vice-President Stein testified that on Monday, June 6, he personally addressedthe second shift employeesThis shift, which began work at 3:30 p. in. that day, hadnot been addressed by Matosich the preceding Saturday night.Apparently Steintalked to these employees, assembled in his office, at the time the shift wouldnormally have started work. Stein testified that he "said essentially what I hadinstructed EdMatosich to say at the Saturday night meeting," that:I told them that Leatrice Kane had been dismissed from our employfor bothering people at the machines-not at the machines, but botheringpeople at work. I told them that I considered this interfering with produc-tion, and if they wanted to talk about the Union, I wanted them to be verycareful that they talked about it on their own time. I told them that Iconsidered the breaks and the lunch period their own time, but I did notwant that an item of controversal discussion throughout the shop on Com-pany time.According to Stein he then discussed in detail the grievances mentioned by Kanein his interview of her on June 4.His direct testimony on his June 6 talk is asfollows:Q. Did you at any time tell any of the employees that you dischargedher for union activities?A. Not in that incomplete form, no, sir. I said, "for union activities onCompany time"-in my opinion, Company time-and elaborated, "on Com-pany premises." NYLON MOLDED PRODUCTS CORP.85MontanaKnight, atpresent employed as a machine operatorby theRespondent,testified withrespect to Stein's talk:Well, the firstthingthatMr. Stein said,thathe said, "I suppose you wonderwhy I have you girlsin here, andwhy IdischargedLeatrice Joy-Icall herJoy,myself-Kane,"and said it was over union activities.Q.What elsewas said?A. And Mr. Stein said that he did not wantany more union talk aroundthe shop; if we had to talkunion talk,to get off his premises.Creda Louk, also presently employed by the Respondent,testified as to Stein'sJune 6 talk as follows:Well,Mr Stein said he thought-we knowed why LeatriceKane was dis-charged, andon account of union activities;she was trying to organize theunion to help the other girls,and-to geta cot in therest room,and to get a.better placeto eat, and-oh, on like that, and higherwages, and he didn'twant no more union talk on his premises.Q. This is whatwas said?A. Yes, sir; thoseare the very words.Doreen Griffin,who had been present during Matosich's talk,testified she re-ported for work onthe second shift(3:30 p m )Monday and was called to Stein'soffice togetherwith the entireshift,beforethe shift was permitted to start work,to hear Stein's speech.Her account being substantially as that of Knight andLouk in that,according to Griffin, Steinspoke of LeatriceKane's reasons for want-ing a union andthat Stein "told us that if wehad any outsideproblems to come tohim or toMr Matosichinstead of going for outside help."Knight, Louk,and Griffin all testifiedthat theJune 6 meeting was the first em-ployee gatheringever called by Stein.Griffin testified further thatfollowing Stein'stalk she didnot return to workbut remained in the office in order to talk to Stein and Matosich who was alsopresent; thatshe toldStein"thatIhad stayed behindto tell him a few of thethings.Why the girlswanted a Union to come in"; that she detailed her personalgrievances and also mentionedLeatriceKane's discharge"because I couldn't seeher taking all the blame for the union activities in the shop";that Stein replied "heknewtherewere others in it.But thatLeatricewouldn't tell"; and further saidthat he knew Griffin hada meeting in her homefor the Unionand that "he couldtellme who all had been there."According to Griffinshe expected"to be fired for staying behind" to talk to Steinand therefore:So I asked Mr. Stein then,if I was to go back toworkor if I was to go home.And he toldme, "That he didn't see how he could trust me to go back to myjob."So then,I told him, if I was fired,thatIwanted my money. So then,he told me, "Towait and he wantedto talk to Ed." SoIwent into the wash-room and thenthey called me back in.Upon her returnto the room,Matosichtold her to go back toher machine and:Mr. Stein said,"Yes.IfI promise and swearthat I wouldn'thave any moreUnion activities."And Itold him,from now on I was going to work that outfor myself.He said,"If yougo back toyourmachine, I shall surmise thatyou have given up your Unionactivities."And I said, "All right."Stein testifiedthatGriffin remained after his talk to the employees on June 6 inorder to speakwithhim; that"she said something about I probably knew she wasengaging in Union activities," to which herepliedthathe "had heard so"; and thathe asked Griffin if she had a meeting scheduled in her home for theUnion,which sheadmitted,and thereafter:She said,"Well, I guess I don't work here any more," and I said, "Well, Iguess you don't."Following this interchange, accordingto Stein:Iwhisperedto Edsomething about, "Well,let's consider this case,"and weasked her to step right outside the door a minute, and then Ed and I consideredthat my remark to her,"Well, I guess you don'tworkhere any more,"was hasty,and we called her back in, and we told her togo back to work.On the wayout the door, I said,"Well, I suppose you are not having anything else to do withthese girls?",and she said, "No, this is the last time I ever get mixed up with 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose, Mr. Stein," she said, "but if a union comes in here, I would have to join it,"and I said, "No one is asking you not to join a union";and she went back to work.No one exacted a promise from her at that time, of any kind, and she wentback to work.Matosich,although called as a witnessby theRespondent,was not questioned as tothe conversation between Griffin and Stein.Kellan Martin testified that on June 6, "at around three o'clock" (which would beabout one-half hour before Stein'smeeting with the employees as above found),she was called to Stein's office where she found Stein and Matosich; that Stein thenasked "if I was connected with the Union in any way," to which she replied "No"; thatStein then remarked he had been told Martin"played an active part in it,"and askedher what caused the girls"to seek outside help"; that he asked if she "had signed acard on behalf of the Union"; and that she denied signing for the Union and wasdismissed by Stein with the remark"You are safe Kellan,you don't have to worry."Martin testified that prior to the interview she had asked fellow employees if theyhad signed cards for the Union, and further that she signed a card for the Union,the night of June 6,aftershe was interviewed by Stein, her signature being solicitedin her home by Leatrice Kane and Arlene Williams who visited her,accompaniedby the Union's representative.With respect to his interview of Martin on June 6, Stein testified(without Matosichbeing asked to corroborate him) that he called Martin to his office and, in thepresence of Matosich,asked her what the employees expected to gain by establishinga union,and "discussed what Leatrice Kane had said" regarding her grievances andreasons for attempting to bring a union into the plant,because"Iwanted to knowif it went any further than that."With respect to all else that was said during the in-terview, Stein testified:We got to union conversation;it got around to cards. I can't tell you,honestly,how it got around to cards.Kellan said something about not signing a card, andI said,"I believe you,Kellan," and, basically,that is as much as I rememberabout that conversation; and she left; she went back to work.Q.What did she say to you about her union activities,as to whether she en-gaged in union activities?Mr. NESS: Objection.TRIAL EXAMINER: Overruled.A. She said she wasn't involved in them.Conclusions as to Stein's June 6 Talk and InterviewsWhile according to the testimony of members of his employee audience Steinstated bluntly that Kane had been discharged because of her union activities andthat he wanted"no more union talk on his premises,"Stein's version of his talk wasthat he "repeated only what he had instructed Matosich to say" and told hisaudience that Kane was discharged for "bothering people at work,"and advised theemployees they were to talk about the Union only "on their own time" as it was "anitem of controversial discussion";that the testimony to the effect he had said Kanewas discharged"for union activities"was an "incomplete form" of his remarks becausehe specifically added"for union activities on company time" and"elaborated" oncompany premises.The Trial Examiner, from his observation of the witnesses, credits the testimonyof Knight,Louk,and Griffin and on the entire record,considered as a whole, is con-vinced that Stein during his June 6 talk, above referred to,did nottell the Respondent'semployees that Kane was discharged because she "bothered employees" or engagedin union activities on company time and premises as he testified.The Trial Ex-aminer is convinced that the remarks,claimed by Stein,are mere interpolation, with-out foundation of fact, and is further convinced that Stein clearly made an effoit in sotestifying to give life to a nonexisting rule with respect to talking and solicitation.Inso testifying Stein was clearly adhering to the pattern set by Matosich's testimony whichthe Trial Examiner has discredited.On the entire record,the evidence as a whole, and from his observation of thewitnesses, the Trial Examiner finds that on June 6,1955,Vice-President Stein toldthe Respondent's employees who had been assembled to hear him that Leatrice JoyKane had been discharged because of union activities and that he wanted no uniontalk on the Respondent's premises.The TrialExaminer finds that by reason of Kane's unlawful discharge on June 4, asherein found,and because the reason for the discharge was pointed out by Stein, aswell as Matosich,in their"speeches"the two "speeches"can only be viewed as con- NYLONMOLDED PRODUCTS CORP.87taming a threat to discharge any employee who engaged in activity on behalf of theUnion.The Trial Examiner therefore finds that Stein's talk of June 6 was not in any mannerprotected by Section 8 (c) of the Act, quite the contrary it contained within it a clear"threat of reprisal"against any employee seeking to exercise the legal right of self-organization.As to Stein's interview of Kellan Martin,immediately preceding his June 6 talkto the employees,Stein admitted that he called Martin to his office and gave the reasontherefor the fact that she was an"old employee"towhom he had talked "manytimes."He did not specifically deny much of her testimony but closed his account withthe statement"that is as much as I can remember."The loss of memory seems sig-nificant to the Trial Examiner.On the entire record, and from his observation of the witnesses,the Trial ExaminercreditsMartin's testimony as to the June 6 interview and finds that Vice-PresidentStein summoned her to his office where he interrogated her suspected union mem-bership and activity,asked if she "had signed a card on behalf of the Union," and,when apparently convinced Martin was not ilvolved in the organizational effort, dis-missed her with the assurance,"You are safe Kellan, you don't have to worry."With respect to Griffin's visit to Stein's office immediatelyafterthe June 6speech, it is quite clear that Griffin was frightened and fully expected to lose herjob, therefore the only valid interpretation which can be placed on her visit is herdesire to prevent her discharge for union activity.In reality Stein'sversion of the incident is really corroborative of Gnffin.Steintestifiedhe told Griffin he "had heard"shewas engaged in union activity,testified she remarked she "guessed"she did not"work here any more" and vol-unteered the reply, "I guess you don't," but did not find it necessary to denyGriffin's version that his reply was that he could not "trust her" any more. Steintestified he asked Griffin to go out of the room while he and Matosich consideredher continued employment or discharge,and, while Griffin testified that after tellingher to go back to work he in effect exacted a promise from her to refrain fromfurther union activity telling her that if she returned to work he would so "sur-mise," she replying"All right," Stein testified that as she left he said, "Well I sup-pose you are not going to have anything to do with these girls,"and Griffin replied,"This is the last time."Stein's, though somewhat milder, version can only be interpreted as an offer andacceptance of an oral "yellow dog contract."Human beings generally behaving like human beings,itseems entirely logicalto the Trial Examiner to believe that after sending Griffin from the room while heweighed her fate as an employee,upon calling her back into the office to offer hercontinuedemployment,Stein would only do soquid pro quo.Knowing that shestood in fear because of her activity on behalf of the Union, what is more naturalthan an offered deal,"Your job-no more union activity."On the entire record the Trial Examiner credits Griffin as to her June 6 talkwith Stein and finds that Stein conditioned her continued employment by the Re-spondent on her promise not to engage in further activity on behalf of self-organ-ization by the Respondent's employees.C. Discharge of Arlene WilliamsArleneWilliams testified she had been employed as a machine operator bythe Respondent from March 19 to June 8, 1955, at which time she was discharged;that at the time of her discharge she had worked on every molding machine in theplant, but not at every job;that about I month before her discharge ForemanSam Cuddy(who later discharged her) praised her work; and that her work hadnever been criticized.Williams further testified that she accompanied Leatrice Joy Kane to Warrenat the time the first union contract was made; that she "signed a card for the Union"on June 6, and on June 6 and 7 visited homes of employees together with Kaneand the Union's representative in order to obtain signatures to union applicationcards; and that she also talked about unionization to various employees in theplant.According to Williams,on Monday,June 8,she started work at 7 a. in. and wasdischarged some 21/2 hours later under the following circumstances:I had been at work about two and a half hours, and Sam Cuddy, ourforeman, came'up to me, and he said, "Arlene, you are to go home," and Ilooked up at him, and I said, "Well, does that mean I am fired?", and he justshrugged his shoulders and started to walk off,and I said, "Well, I don't have 88DECISIONS OF NATIONALLABOR RELATIONS BOARDa way," and he said, "Well, wait a minute," he says, "I'll see," and he startedout into the big room, and I followed him, and, just as I got to the big room,he was coming out of Mr. Stein's office, and he came over to me, and he said,"Arlene, Leon Barton will take you home," and I thanked him, and I says,"Well, does that mean that I am fired?", and he shrugged his shoulders again,and he said, "You weren't doing your work properly. . . .Both Plant Superintendent Matosich, who apparently is the Respondent's expertin the operation of the molding machines, and Vice-President Stein, who testifiedthat he "had a fair amount of experience in the plastics industry"and inadditionwas "a graduateengineer," both testified at considerable length regarding the op-eration of the Respondent's molding machines.Both men clearly strove to createthe impression that not only are molding machines complicated but must be tendedby skilled operators.That the actual molding of plastic material is accomplished ona ratheringeniousmachine is quite apparent, all the more so as the machine ispractically automaticin itsoperation.The operator has absolutely no control what-ever over the flow of the plastic materialenteringthe machine and no control overitsmanufacture, mixture, or preparation.The machine opens and closes in a "cycle"of operation,overwhich the operator has no control except that after themachine automatically opens to permit the removal of the pressed object theoperator can delay the beginning of the next "cycle" by holding open the "gate"while the die is cleared of finished material.The operator may also speed theclosingof the machine by shoving the "gate" shut.The operator removes the finished piece and trims the rough edges or separatesthe parts if more than one piece is pressed in a single operation, however, all thetrimmingisnot done at this time, some material being removed to another partof the plant for trimming.Matosich, who may have been carried away by his admiration of the machinetestified:Just to go a little farther on the operator's duties-I mean, it soundslike an awful lot when you are talking about it, but it is very simple when youget into operation; I mean, everything, you understand, on these machines, ismechanical, and, of course, electrical.We have heater bands that heatmaterial;we have instruments that help control our temperatures; we havetimers which are strictly mechanical, which go on the blink.So, an operatorcan be going along andrunning beautifully,and, all of asudden, you notice you only got half a shot; the pieces aren't filling up, orsomething.That is another duty of an operator, to report to the men that thejob is not functioning properly.TRIAL EXAMINER: I suppose there are certain gauges on the machine thatyou have to watch?The WITNESS: No gauges.TRIAL EXAMINER: Any clocking devices you have to watch?The WITNESS: No.By Mr. METZNER:Q. She has got to watch the machine itself?A. All she has got to watch is just exactly how the mold-how the piecesare coming out.Matosich also testified that the dies on which the parts are formed in themachinecost from $2,000 to $7,000 each, and can be broken if the machine is not properlycleared of the finished product at the close of each cycle.He testified:Q. And is that the operator's duty to watch for?A. Oh, absolutely; that is one of their biggest-not one of their biggest;that is one of their jobs.Stein testified that when the machine was running the operator worked with herback turned to it.Samuel Cuddy testified that he had been a foreman in the Respondent's plant"about three years"; that he discharged Arlene Williams on June8 because, as hetold her at the time, he "was dissatisfied with her work; her work was unsatisfac-tory."He further testified that he did not think she did her work properly, admittedhe had never mentioned it to her, but that he had mentioned her work to Matosich,the plant superintendent.Matosich testified as toWilliams'work but did not testify that Cuddy evercomplained to him about her work. NYLON MOLDED PRODUCTS CORP.89Cuddy testified that Williams could not do "hard jobs," but admitted he neverput her on any such job.He also testified that Williams did not trim the partscoming off her machine properly.Cuddy's testimony can be characterized by the following:The WITNESS: When I was foreman over her, I knew she couldn't do anyhard jobs.TRIAL EXAMINER: How did you know it?The WITNESS:Because I wasn'tgoing to let her; I wasn't going to put some-one on a hard job that couldn't keep up with an easy job.TRIAL EXAMINER:Well, now, what wasn't she doing with these easy jobs thatwas wrong?The WITNESS: One thing, she wasn't trimming the pieces properly.TRIAL EXAMINER: Well, what else?The WITNESS: Well, that would be themain thing.Also characteristic of Cuddy's testimony is the following:Well, at times, when she was assigned to a job, she would say she was afraidof the job; she wasn't sure that she could keep up to the job.Cuddy promptly qualified this as follows:TRIAL EXAMINER: Did she tell you she was afraid of the job?The WITNESS: Yes.TRIAL EXAMINER: And did she tell you she was afraid of the job, or shecouldn't keep up with the job-which was it?The WITNESS: Well, she didn't say in so many words, "I am afraid of thejob"; she would say like, "I don't know whether I can do that or not," andthrough her attitude, you could see that she was-TRIAL EXAMINER:She didn't say that she was afraid of the job?The WITNESS: Well, I don't know right now whether she did say whether shewas afraid of it, actually, or not, but I am saying through her attitude.Cuddy admitted thatWilliams had never told him she did not want to work on anycertainjob and was therefore taken off that job.Cuddy further testified thaton the dayhe discharged Williams he first spoke toStein regarding his dissatisfaction with her work.Cuddy testified:I don't remember just what I might have told him.Q. (By Mr. Ness.)You don't remember anything you told him?A. I told him I was dissatisfied with her job, the way she was doing herjob.Q. I see.A. I was dissatisfied with the way she had been doing her job the previousday.Q. And what did he say?A.What did he say?Q. Yes.A. He said, "You can discharge her if you wish."He said, "That is yourjob; that is your problem."Stein testified that when "Cuddy came in to me and said he didn't think her workwould do" he told Cuddy, "0. K. do what you want to," thereby authorizing Williams'discharge.He further testified he made no check or investigation of the matter.The Trial Examiner is not persuaded by the testimony of either Cuddy or Stein,or the entire record of the case, that Cuddy requested and Stein agreed to thedischarge of Williams as their testimony states.Cuddy admitted that in the 3 years he has been a foreman in the Respondent'splant, with the exception of Williams, he had never discharged an employee, buthad at one time recommended that an employee be discharged because she hadamong other things ruined a mold.He testified:Q.Who did you recommend to be fired?A. A girl who ruined a mold on my shift, after I had told her, time and timeagain, to be careful, and asked her if she understood, and she said yes, and shedid still go against what she had been told; and, as it turned out, the mold wasruined.I didn't fire her; I told Mr. Matosich-he is the plant superintendent.Itwas up to him, what he wanted to do. She was also a new girl; hasn't beenthere long.Matosich testified that since 1948,from the beginning of operations of theRespondent's plant, "only about 2 or 3 [employees] at the most" had been dis- 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharged, one of these being the girl who hadbrokenthe die, as testifiedby Cuddy,that this employee"had trouble on other jobs" and had been an employee but ashort time with "poor attendance."Matosichfurthertestified that before he dis-charged this employeehe talkeditover with Stein "several times."Matosichtestifiedfurtherthat at a time he could not fix he had been informed byone Clark, who hadrelievedWilliams during a break period,that she was nottrimming the pieces;thathe observedher work and talkedto Stein about her; thathe didnottalk toWilliams aboutClark'sreport;5and further testified:No, I didnot mention a word to her on that particular occasion or any other;I don'tbelieve I ever bawled her out forbeing a poor operator.Q. Did you bawlout other employees?A. Yes.Not bawl them out; I have spoken to them about doing somethingwrong.Were one tobelieve that Matosich actually considered Williams incompetent, itstill remainsclear thatsuch an opinion,ifheld, in no way entered into Williams'discharge.The TrialExaminerwhilelisteningto Cuddyfailed to detect the unmistakableringof truth whichaccompanies the testimony of an honest andforthrightwitness.A study of the coldrecord morethanconfirms the original impressionthe TrialExaminer formedof Cuddy'stestimony as being trimmed to order and incredible.Upon the entirerecord,and his observationof thewitnesses,the TrialExaminerdoes not credit Cuddy and finds that Williams' accountof theincidents surroundingher dischargeby Cuddyis the accurate version thereof.ConclusionIt does not seem to the Trial Examiner that, in a plant which"at most" discharged2 or 3 employees within some 7 years, a very minor foreman(part-time foreman,part-time maintenance mechanic)would so casually be given permissionto do as hepleased,with respect to discharging an employee.This action seems more thanstrange when one recalls that the foreman had never before discharged an em-ployee and that at the time another employee broke a die, an article averred tohave a value of from$2,000 to$7,000, he felt he must first report to the plantsuperintendent because "it was up to him, what he wanted to do," and the superin-tendent in turn"talked it over"with the vice president before a final decision wasmade to dischargea new and careless employeewho had already cost the Respondentat least some$2,000.Williams was active on behalf of the Union together with Kane;Kane had beendiscriminatorily discharged;2 threatening antiunion speeches had been made tothe employeesby topmanagement;1employee had been permitted to keep her jobonly on the condition of accepting the terms of a "yellow dog"contract;anotheremployee had been called to the office and closely questioned regarding her unionknowledge,membership,and activity;all these matters had occurred within lessthan 3 working days and immediately following the initial attempt of the employees toeffect self-organization.The TrialExaminer finds that the reason assignedby theRespondent for thedischarge of Arlene Williams was a mere pretext and further'finds that the Re-spondent discharged Arlene Williams on June 8, 1955, because of her membershipin and activities on behalf of the Union and finds that such discharge was violativeof the Act.D. The discharge of Kellan MartinKellanMartin testified that she was first employedby theRespondent in Au-gust 1953 as a part-time worker, became a full-time employeeApril 19,1954, andwas discharged June 8, 1955.Martin testified that she was a molding ma.hine operator,worked'on the floor,relieved on any machine, and took the place of any absent operator as well asteaching new operators;that Stein had praised her work; and that she was nevercriticized until her discharge except that during the second week of her employ-ment(August 1953)she had been relieved on her machine for 15 minutes becauseshe became nervous.Martin testified that at the time of her discharge she was one of the highest paidoperators in the plant.5 Clark was not called as a witness NYLON MOLDEDPRODUCTS CORP.91Plant Superintendent Matosich testified that Martin received 5 cents per hour overthe highest pay set for operators because:Well, she was a good worker; I mean, at that time we were short on help;she was doing a very good job off the machine,which we put her on the floor intaking care of the hoppers, re-grinding the materials, and so forth.As found herein Martin was called to the office on June 6 and interrogated withrespect to her union activities by Stein.Martin testified that on June 8:Ihad worked approximately fifteen minutes when Leon Barton came overand started to shut my machine down, and I saw him coming to my machine;I saw him and Mr. Stein talking,and then Mr. Stein went into his office, andLeon Barton came to my machine and started to shut it down.I said, "Does this mean I am fired?", and he said"I can't help it, Kellan," hesays, "Stein says you aren't running your machine fast enough."I said, "Where is Stein?"He told me he was in the office, so I walked baclcto the office, and Mr. Stein was there, Marian Clydesdale,the secretary, andGeorge Beckett, the bookkeeper.I said,"Does this mean I am fired?",and he said,"You weren'trunningyour machine fast enough."According to Martin she told Stein"That's not so" and then said if she were firedshe would like to be paid upon which Stein told his secretary to make out Martin'scheck; that while waiting for the check she told Stein that she knew the person whohad told him of her union activity including a meeting in her home;that Steintold her she should have been the first to come to him with the information re-garding theUnion; and furthertestified:He said that he had worked hard to build that shop up, and he said, "Do youthink someone like Arlene and the others should come in and be the bigheroes here?"I tried to make him understand that we weren't trying to destroy him; nobodywas trying to destroy him.He asked me if I had signed a union card, again,and I said no, I hadn't.I lied to him. I really had.After the check was written and given to her, according to Martin,she was toldby Stein that she could go back to work and refused to do so but that 5 minutes latershe told him she was ready to return.Martin testified:I told him; I said, "I wouldnt work for you if you were the last man in theworld," and then, it was five minutes later, and I said, "Well, I will get my jobback," and he laughed, and he said,"I thought you said you wouldn't workfor me," and I said, "Well, I have changed my mind."Martin testified that Foreman Barton did not tell her she was being dischargedand that she raised the matter of discharge by her statement to Stein that if she wasnot running her machine properly she wanted to be paid.Marian Clydesdale, secretary to Vice-President Stein, testified she was presentduring the time Martin was in the office on June 8, and prepared Martin's checkon Stein's orders.According to Clydesdale, the first remark by Martin directed toStein was, "How could you do this to me, Mr. Stein?" Clydesdale testified thatbecause of telephone interruptions and because she left the room for a time andbecause "she just didn'twant to listen" she heard little of the conversation.As toany overheard conversation regarding the Union, Clydesdale testified:There was something she had mentioned about the Union, that that was thereason she was being discharged, and told her that he couldn't talk to her aboutthat, there was, at one time, I came into the office, there was something saidabout the Union; I don't know what.According to Clydesdale she heard Stein tell Martin three times that she could goback to work, each being after Martin had received her check and "lust before sheleft the office," and that as Martin left she told Stein, "I'll fight you."George Beckett testified he was present during part of the conversation betweenMartin and Stein on June 8, that he heard Martin say she was being fired becauseof her union activities and heard Stein reply "that she wasn't being fired for unionactivity, that her work was unsatisfactory"; that before Martin received her checkhe heard Stein tell Martin she could go back to work and Martin reply "no she hadbeen fired, she wanted her checks"; and that he heard Stein tell her twice againshe could go back to work. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeckett further testified:She went outintothe shop to get her handbag, or whatever it was shehad-no there was one other thing in there: Before she went out into the shop,got readyto leave, she made somestatementto the effect that shewas going tofight Mr.Stein untilthe day she died, or to her dying day, or something to thateffect.Stein testified that on June8, afterwork began and Martin had only operatedher machine for 15 minutes, the first 15 minutes after starting time, he told the fore-man "togo over and shut the machine down and tell Martin to go home." Steintestified that the reason for his action was that to him it seemed that Martin was"in an emotionalstate" and "it looked like she was tied up in knots" and wasoperating her machine "in a very unsatisfactorymanner."Stein testified thatduring the 15 minutes the machinewas in operationhe had observed Martin for"an appreciable period," but admitted that he did not speak to Martin at the time,and did not tell her she appeared to be nervous or was operating the machine in anunsatisfactorymanner.He further testified that Martin was not working inrhythm with the machine but admitted that she did not miss any of the cycles,of the machine's operation during the time he observed her.Stein testified that after he returned to the office Martin came in and askedhim "how could you do this to me"; pointed out that she was the best and highestpaid operator and accused him of having her machine shut down because she hadbeen"mixed up" with the Union; that he told her that he would not discuss theunion affair with her and that the machine was shut down "because your work isunsatisfactory"; thatMartin then said:.Well, if I wasn't running my machine properly, I want my checks; I wantto be paid right now.Stein further testified he then told Clydesdale "to give her the checks, and shegot the checks"; that while the checks were being made out the conversation con-tinued;and thatafterthe checks were given to Martin he told her to go back towork and she refused.He testified:.Then, I at that time asked her-she had her checks now by this time; Mrs.Clydesdale had written the checks by thetime I am nowrelating;she had herchecks now;and I said, "Kellan,why don't you go on out and go back towork?",and she said, "No, you told me my work is unsatisfactory; I amnot goingout and go back to work...." [Emphasis supplied.]Stein testified that he again told her to go back to work; that again Martin refused,got her effects from the shop, reentered the office, told him "she would fight us tillher dying day," was again told to go to work,againrefused, and left.Stein's account superficially appears quite similar toMartin's, the importantdifference being in the final request made by Martin and, of course, in themeaningwhich the two principals put on Stein's words and acts.On cross-examination Stein testified that he did not consider that Martin wasdismissed"because she was permitted an opportunity to go back."He testified:Q. Before you gave her the opportunity to come back to work, did youdischargeher?That is my question.A. I will say this: It was in a state of flux.Q. Did you discharge her?A. No, I did not.Steinadmitted that his intention had not been to send Martin home for 1 daybut testified:My intention was for her to go home, and not for one day; it could possiblyhave been for her to be dismissed, even discharged, but she was not toldby the foreman, and she was not told by me, at any time, no matter what isin there, that she was discharged....Stein admitted "it was about to be a discharge; frankly,she was the one who gotthe point before I did."[Emphasis supplied.]He then volunteered the following(which in the absence of any motion remains in the record) "you can't assume thatIwould have reached it [the point of discharge] though."The Trial Examiner not only assumes that Stein would have reached the pointof discharging Martin, but is persuaded on the entire record that he did dischargeher, at least constructively.When Martin stated that if she were fired she wantedto be paid, and Stein ordered her checks written (having in mind the fact that he NYLON MOLDED PRODUCTS CORP.93wasnotsending her home for the day but intended to reach the point of discharging,her himself), his act of giving her the checks was more than a constructive dis-charge, it was an actual discharge in every meaning of the word.The Trial Ex-aminer so finds.KellanMartin was the highest paid operator in the plant, admittedly so be-cause of competence.She was a "trusted" employee whom Stein called to hisoffice seeking information regarding union organization of the Respondent's em-ployees.Within less than a day after Stein told her she "had nothing to fear,"Martin became active on behalf of the Union.AssumingarguendoStein's ac-count that Martin had for 15 minutes operated a machine in an unsatisfactorymanner and appeared to be "tied in knots," yet during thistimeshe did not inter-fere with the cycle of the operation, although she did not work in rhythm with themachine, she apparently did not spoil any material, can any reasonable personbelieve that Martin, an employee of proven value to the Respondent, would be so,cavalierly discharged because of 15 minutes' faulty work?The Trial Examiner on the entire record, and from his observation of the wit-nesses,finds that on June 8, 1955, the Respondent, through its vice president,Gilbert Stein, discharged its employee, Kellan Martin, not for the reason advancedbut because of her membership in and activity on behalf of the Union in violation ofSection 8 (a) (3) of the Act.Having found that the Respondent discriminatorily discharged Kellan Martinitmust now be determined if the Respondent offered Martin reinstatement whichshe refused and thus leaves as a remedy only an order for the payment of the lossoccasioned by the momentary loss of employment between the time Martin wasgiven her check and the almost immediate offer of her job.There is but one conflict to be resolved.Martin testified that before she left she told Stein, "Well I will get my job back";that Stein then laughed and said, "I thought you said you wouldn't work for me";that she replied, "I have changed my mind" but that no further offer of employmentwas then made her.Stein testified that he told Martin to go back to work at least three times, beingrefused each time, the last offer and refusal being just before she left the officewith the final statement that she would fight him "until her dying day."He madeno mention of her alleged offer to return to her job.Stein closed his statement and the Respondent's case with the following onredirect:IfKellan had just handed her checks back, or even kept them, and gone outback into the shop, it would have been just like Doreen Griffin. She wouldhave just gone right back to work; and that would have been the end of it.Iwill swear on that on a stack of Bibles, any time, anywhere.While the statement "Well I will get my job back" coupled with "well, I havechanged my mind," could conceivably be stretched into something less than anacceptance of an offer of reinstatement, the Trial Examiner is convinced that, ifmade, the statement must at the time have been interpreted as an offer to go to workand must now be so construed.The question remains, is it logical to believe the statement was made.NeitherClydesdale nor Beckett affirm or deny that the statement was made. It is singularthat both Clydesdale and Beckett set their testimony in such a frame that becauseof alleged absence, interference, or inattention they did not hear much of a con-versation which according to Stein was carried on in voices so loud that the participantscomplained to each other regarding its volume. It is also singular that bothClydesdale and Beckett corroborated Stein to the effect that three times he offeredher job back to Martin, but Beckett put the first request that Martin return to workas being madebeforeshe received her checks while Clydesdale placed all offersafterthe checks were given Martin. Stein agreed with Clydesdale and Martin as to thetiming of the offers.Without agreement on the timing of the offers the Trial Examiner cannot acceptany of the testimony of Clydesdale and Beckett as corroborative of Stein, and must,on this matter, consider only Stein against Martin.Stein's closing testimony to the effect that had Martin gone to workas did Griffinallwould have been well, recalls the finding that Griffin was only permitted to con-tinue in her job upon her agreement to refrain from any further activity on be-half of the Union, and clearly demonstrates that in his treatment of Martin, Vice-president Stein adhered to the pattern he had set in his effort to prevent the union-ization of the Respondent's employees.The Trial Examiner is convinced that 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDStein told Martin she could go back to work only when he felt certain she wouldrefuse to do so.When she seemed to have accepted the offer Stein effectivelyshowed that his three offers to Martin were empty and meaninglessIn the opinion of the Trial Examiner Stein's three statements that Martin returnto work, in view of his previous conduct as herein found, cannot be considered asa bona fideoffer.The conversation regarding the Union continued and was through-out colored by Martin's sense of humiliation.She cannot under the circumstancesbe held to the making of a hair trigger decision upon the first offer made duringan argument.On the contrary, Stein, if he were sincere, could easily have sodemonstrated upon Martin's acceptance of his offer at the end of the conversation.There is also Martin's remark, which all agree she made, that Martin "wouldTight Stein until she died."Why should this extravagant language have beenused by Martin if she were not speaking of her job, as having been denied her,and which was 'ali she could conceivably fight Stein to recover?Upon all the evidence considered as a whole, and from his observation of thewitnesses, the Trial Examiner credits Martin as against Stein and accepts her ac-count of her conversation with Stein immediately preceding and following her dis-charge as correct and therefore finds that Martin offered to return to work andfurther finds that the Respondent refused her offer to so return.E. Other incidentsCreda Louk and Montana Knight testified that on June 16, Stein again called andaddressed a meeting of all employees.Stein testified that he. addressed the Respondent's employees on June 16, anddetailed his remarks as covering morals, work habits, leadership, and a statementto the employees that he had instructed the supervisors as to their conduct withrespect to the Union "not to get involved in this thing in any way, shape or form "Stein testified:I said, "Have I ever yelled at anyone in this shop?Have I ever pushedanyone at the shop?Did I ever-" I went through several-well, I said, "Hasanybody been abused at this shop?Has anyone been mistreated at this shop?"In the opinion of the Trial Examiner the record does not disclose that Stein'sJune 16 talk contained any of the prohibited threats or promises which wouldmake it violative of the Act.The Trial Examiner so finds.6By letter dated July 15, 1955, Kane was asked by the Respondent to report forreinstatement on July 19.She testified that she so reported, was reemployed, andwas working in the Respondent's plant at the time of the hearing.Kane furthertestified that on August 22, Stein called her to his office and, during a 45-minuteharangue regarding the attempt of the employees to form a union, told herinteralia"that he didn't want me talking union around the plant."Stein did not deny the testimony, which the Trial Examiner credits.ConclusionThis entire case in its final analysis becomes a question of veracity between theRespondent's vice president and the employees called as witnesses by the GeneralCounsel.-Had the vice president's statements been as he testified it seems to the TrialExaminer that Kane would not have left his home rather than continue the inter-view for which she had been brought from the plant, Griffin would not have feltobligated to go to Stein's office immediately following his June 6 talk in older toset him right, and Martin would not have left with the statement that she intendedto fight the Respondent until she died.The use and meaning of language has been classically stated by Judge LearnedHand inN. L. R. B. v. Federbush Co.,121 F. 2d 954 (C. A. 2) :Words are not pebbles in alien juxtaposition; they have only a communal exist-ence; and not only does the meaning of each interpenetrate the other, but allin their aggregate take their purport from the setting in which they are used, ofwhich the relation between the speaker and the hearer is perhaps the mostimportant part.What to an outsider will be no more than the vigorous pres-4 The complaint does not refer to any of the speeches herein discussed ; however, asthe subject was fully litigated the Tual Examiner is under the obligation to fully treatthe evidence and make findings.Monroe Feed Store,112 NLRB 1336 NYLON MOLDED PRODUCTS CORP.95entation of a conviction, to an employee may be the manifestation of adetermination which it is not safe to thwart.The interpretation of Stein's language by the employees in question is clear.Final ConclusionA. Conclusion as to the discriminatory dischargesUpon the entire record, and from his observation of the witnesses, the Trial Ex-aminer finds that the Respondent discharged Leatrice Joy Kane on June 4, 1955,and Arlene Williams and Kellan Martin on June 8, 1955, because of their member-ship in and activities on behalf of the Union.Thereby the Respondent has dis-couraged membership in a labor organization by discrimination in regard to thehire and tenure of employment of its employees in violation of Section 8 (a) (3) ofthe Act.B.Conclusions as to interference, restraint, and coercionThe Trial Examiner finds that the Respondent in order to frustrate the efforts of-itsemployees to form a union for the purpose of collective bargaining engagedin a pattern of conduct which must be considered in its entirety as a single courseof conduct.The Trial Examiner finds that by seeking to promulgate a rule forbidding- con-versation regarding the Union and solicitation for the Union by its employees; at-thesame time permitting other conversation and solicitation,7 and by threats to dischargeemployees who would continue to engage in activities on behalf of the Union, asmade by Superintendent Matosich and Vice-President Stein in talks to the employees,and by Vice-President Stein's interrogation of Leatrice Joy Kane, Doreen Griffin,and Kellan Martin regarding their union affiliation and activity, such interrogationbeing considered in the pattern of all the Respondent's unfair labor practices, asherein found, and which, the Trial Examiner finds to have been coercive,8 and bytheRespondent's conditioning Doreen Griffin's continued employment upon herpromise not to engage in any further activity on behalf of the Union, and by theRespondent's statement to Kane on August 22 that it "didn't want [Kane] me talkingunion around the plant," and by the discriminatory discharge of Kane, Williams,and Martin, all as herein found, the Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of the Act,more particularly Section 8 (a) (1) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.iV. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain af-firmative action which will effectuate the policies of the Act.Since it has been found that the Respondent has discriminated in regard to thehire and tenure of employment of Leatrice Joy Kane, Arlene Williams, and KellanMartin because of their membership in and activities on behalf of the Union, it willtherefore be recommended that the Respondent offer to all of them immediateand full reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, and that each be madewhole for any loss of pay she may have suffered by reason of the discriminationagainst her, by payment to each of them of a sum of money equal to that which eachwould normally have earned as wages from the date of the discrimination to thedate of the Respondent's offer of reinstatement, less her net earnings during suchperiod.9The back pay shall be computed in the manner established by the Board,10and the Respondent shall make available to the Board its payroll and other recordsto facilitate the checking of amounts due.iiv SeeClintonFoods,Inc.,112NLRB 2398SeeSardis Luggage Company,114 NLRB 4466Crossett Lumber Company,8 NLRB 440ioF. W.Woolworth Company,90 NLRB 289"Back pay of Leatrice Joy Kane to be computedfrom June4, 1955,to July 19, 1955. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe preventive purposes of the Act will be thwarted unless the recommendationsare coextensive with the threat contained in violations of the Act herein found. Itwill therefore be recommended that the Respondent cease and desist from infringingin any manner upon the employees'rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Nylon MoldedProductsCorp.,Garrettsville,Ohio,isengaged in commercewithin the meaningof theAct in a manner which meets the jurisdictional standardsset up by the Board.2. International Association ofMachinists,AFL-CIO, isa labor organizationwithin the meaning of Section2 (5) of the Act.3.By discriminating in regardto the hireand tenure of employment of LeatriceJoy Kane, ArleneWilliams, and Kellan Martin,the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (3) ofthe Act.4.By such discrimination and by interfering with,restraining,and coercing em-ployees in the exerciseof therights guaranteed in Section7 of the Act,the Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) ofthe Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-mercewithin themeaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Linn Mills CompanyandUnited Textile Workers of America,AFL-CIO.'Cases Nos. 11-CA-821 and 11-RC-690. July 11, 1956DECISION AND ORDEROn October 17, 1955, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices and recommended that the complaint be dismissedwith respect thereto.He further recommended that the electionheld on December 17, 1954, in Case No. 11-RC-690, be set aside.Thereafter the Respondent and the General Counsel filed exceptionsto the Intermediate Report, and the Respondent filed a brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, to the extent that they are consistentherewith :1 As the AFL and CIO have merged, we are amending the designation of the Union'saffiliation accordingly.116 NLRB No. 20.